Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph A. Brown appeals the district court’s order dismissing without prejudice his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), for failure to comply with a court order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Ratledge, No. 7:15-cv-00640-EKD-RSD (W.D. Va. Dec. 18, 2015). We deny as moot Brown’s motion to expedite his appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *102court and argument would not aid the decisional process.
AFFIRMED